Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the following office action the office action of 8/19/19 is withdrawn.
Response to Arguments
Applicant's arguments filed 6/27/19 have been fully considered but they are not persuasive. Applicant’s arguments are broader than the present claim.  Applicant contends that Gangl fails to anticipate the current claim because “Gangle has weights attached to an element separate from the bolt carrier frame and is not connected to the bolt carrier frame”. This is not persuasive because the claim does not require that the weights be attached to an element that is NOT separate from the bolt carrier frame, furthermore the weights ARE CONNECTED to the bolt carrier frame via elements 116 and 92.
Terminal Disclaimer
The terminal disclaimer filed on 1/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,014,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangl US 2013/0319217.
Re claim 1, Gangl discloses a firearm bolt assembly for a self-loading firearm comprising: an elongated bolt carrier frame defining a frame axis (Fig 3B, 106); a forward end of the frame having the ability to receive a bolt (Fig 3B, 130); a plurality of separate weights connected to the frame (Fig 2B; weights 24 are connected to the frame via threads 122 of extension tube 114 and elements 116 and 104); an O-ring (i.e. a toroidal elastomeric ring) positioned between each of the weights (Fig 3A, 26); and the weights being movable at least slightly with respect to the frame and to each other for movement along the axis (Para 0023).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641